Citation Nr: 1613091	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol dependence and depressive disorder not otherwise specified.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to September 1969.  He also had a period of active duty for training (ACDUTRA) from August 1964 to February 1965.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO increased the evaluation for the Veteran's service-connected PTSD to 50 percent effective from June 25, 2007.  

The RO subsequently issued a rating decision in November 2009 and increased the evaluation to 70 percent effective from June 25, 2007.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remained on appeal. 

In June 2013, the Board remanded the claim for further development.  The case has since been returned to the Board for appellate review. 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains a March 2008 rating decision and a March 2006 notification letter.  The remaining records are either duplicative of the documents in the VBMS file or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A remand is required to obtain outstanding VA medical records.  The Veteran's VBMS file contains a July 2015 report of hospitalization indicating that he was admitted for treatment for PTSD and substance abuse.  However, the corresponding treatment records are not associated with the claims file.  Therefore, the AOJ should obtain any outstanding, relevant VA medical records.   

The Board also notes that the Veteran was last afforded a VA examination in August 2013 in connection with his claim.  However, in light of the July 2015 report of hospitalization for PTSD and substance abuse, it appears that the disability may have worsened.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected PTSD with alcohol dependence and depressive disorder not otherwise specified.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records, to include any records dated since September 2013 and any records of hospitalization from the Biloxi VA Medical Center dated in July 2015.  

2.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD with alcohol dependence and depressive disorder not otherwise specified.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD with alcohol dependence and depressive disorder not otherwise specified.

To the extent possible, the examiner should distinguish which symptoms are attributable to the Veteran's service-connected PTSD as opposed to any other nonservice-connected disorder. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.   After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




